Citation Nr: 0600752	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which found that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  A February 1997 Board decision denied service connection 
for PTSD on the basis that there was no verified in-service 
stressor to support the diagnosis.

3.  The evidence received since the February 1997 Board 
decision is neither cumulative nor redundant of previous 
evidence, raises a reasonable possibility of substantiating 
the claim and must be considered in order to fairly decide 
the merits of the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  A February 1997 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2005); 38 C.F.R. § 20.1100 (2005).

2.  The evidence received since the February 1997 Board 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5108, 
7104(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.1105, 3.159 
(2003); 38 C.F.R. § 3.156 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD.  However, 
the Board must first determine whether new and material 
evidence has been submitted to reopen his claim since a 
February 1997 Board decision.  In the interest of clarity, 
the Board will initially discuss whether the issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2005).  More specifically, VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of letters by the RO dated 
in September 2001 and November 2001, a rating decision dated 
in October 2002, and a statement of the case (SOC) issued in 
August 2003.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO informed the veteran of the evidence it already 
possessed, described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  With respect 
to the issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for PTSD, the VCAA appears to have left intact the 
requirement that a veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  Accordingly, as the 
Board finds that the veteran has submitted new and material 
evidence to support his claim, no further action is necessary 
to meet the requirements of the VCAA at this time. 

II.  New and Material Evidence

The veteran is ultimately seeking service connection for 
PTSD.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2005).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a) (West 2002 & Supp. 2005); 38 C.F.R.      § 3.304(f); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The evidence 
necessary to establish the occurrence of a stressor during 
service to support a claim of entitlement to service 
connection for posttraumatic stress disorder will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with), and personal 
participation in, rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

In this case, the Board's February 1997 decision denied the 
veteran's claim of entitlement to service connection for 
PTSD.  In that decision, the Board noted that the veteran may 
suffer from PTSD but that the record contained no verified 
stressor to support the diagnosis.  The veteran's claimed 
stressors at that time included finding a mangled body of a 
missing G.I. who fell from a helicopter, witnessing the 
deaths of soldiers during fire fights, seeing guys get blown 
up, and seeing men with no eyes, arms, or legs while 
hospitalized for malaria.  

The Board found in its February 1997 decision that the 
evidence of record did not include military citations or 
other supportive evidence demonstrating that the veteran had 
engaged in combat with the enemy.  The Board pointed out that 
the veteran's DD Form 214 (Report of Transfer or Discharge) 
showed that his military occupational specialty was Armor 
Intelligence Specialist, which is not a military occupational 
specialty that necessarily confirms combat.  In addition, his 
DD Form 214 did not show that he was awarded the Combat 
Infantryman Badge, the Purple Heart Medal, or any other award 
associated with valor or heroism shown while engaged with an 
enemy force.

The veteran's service personnel records disclosed that he 
served in Vietnam from May 1968 to March 1969, and that his 
duty beginning in May 1968 was Scout Observer.  At that time 
he was assigned to Troop C, 1st Squadron, 10th Cavalry, 4th 
Infantry Division.  Then, beginning in April 1969, he was a 
patient at a military hospital in Fort Knox, Kentucky.  This 
was apparently the hospitalization for treatment of malaria.

The Board thus concluded that, because the veteran's records 
did not demonstrate that he had engaged in combat with the 
enemy, his lay testimony as to the occurrent of his claimed 
stressors must be supported by credible evidence.  However, 
the veteran's account of his stressors were not corroborated 
by any other evidence.  For example, in a March 1995 letter, 
the U.S. Army & Joint Services Environmental Support Group 
(ESG) reported that after an extensive research and review of 
the available U.S. Army records, they were unable to verify 
the helicopter incident that the veteran mentioned in his 
claim.  They also explained that they could conduct further 
research if the veteran were to provide additional 
information, such as the soldiers' unit, full name, unit 
designation of the helicopter involved, and the location.  
The veteran, however, failed to provide such information.  
Accordingly, ESG indicated that they could not confirm the 
veteran's account of his stressors. 

ESG also provided copies of operational reports from the 4th 
infantry division, none of which verified any of the 
veteran's claimed stressors.  Finally, the Board pointed out 
that the evidence did not include any lay statements from 
other servicemen corroborating the veteran's account of his 
claimed stressors.  The Board therefore denied the veteran's 
claim of entitlement to service connection for PTSD on the 
basis that none of his claimed stressors had been verified.

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his claim to reopen in September 
2001, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2003), 
applies in this case.  Such provides that, 

[n]ew evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.  

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final Board denial in 
February 1997.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In September 2001, the veteran attempted to reopen his claim 
for service connection for PTSD on the basis of new and 
material evidence.  Under VA law and regulation, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers. "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant. Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

Since the Board's final February 1997 decision, the veteran 
submitted an August 2001 letter from D.G., who claimed to 
have served with the veteran in Vietnam with Troop C, 1st 
Squadron, 10th Cavalry, 4th Infantry Division.  D.G. related 
an incident that occurred on May 22, 1968, in which his 
vehicle hit a land mine while traveling from an airstrip in 
Poue Kleng to Kontum.  According to D.G., the veteran was 
only one or two tracks behind him at the time of this 
incident.  D.G. explained that they opened fire but found no 
"KIA's."  D.G. also reported other stressful incidents 
involving combat but provided no specific information such as 
dates and names.  

The Board finds this evidence to be new, as it was not of 
record at the time of the February 1997 Board decision and is 
not cumulative of any other evidence at that time.  In 
addition, this evidence is probative of the central issue in 
this case as to whether a stressor actually occurred.  
Although this letter by itself does not verify any of the 
veteran's claimed stressors, D.G. provided sufficient details 
concerning an alleged attack on May 22, 1968, so that the 
appropriate agency can attempt to verify this incident.  
Accordingly, the Board concludes that new and material 
evidence has been submitted since the February 1997 decision; 
thus, the claim of entitlement to service connection for PTSD 
must be reopened.

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that 
additional development is required before the Board can 
adjudicate the veteran's claim on the merits.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD, and, to this extent 
only, the appeal is granted.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to 
service connection for PTSD.  Therefore, a remand is 
required. 

As noted above, D.G. submitted a statement concerning an 
alleged in-service stressor in which the veteran was 
involved, which appears capable of being verified.  In 
particular, D.G. related an incident on May 22, 1968, in 
which his vehicle hit a land mine while the veteran was 
nearby.  Since D.G. provided a specific date and location, 
this stressor is capable of being verified.  

Accordingly, after first giving the veteran another 
opportunity to provide specific information about his claimed 
in-service stressors, the RO should (regardless of whether 
the veteran responds) attempt to independently verify the 
occurrence of the claimed incident as related by D.G. through 
the U.S. Armed Services Center for Unit Records Research 
(CURR).  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R.           § 
3.159(c).  In doing so, the RO is reminded that requiring 
corroboration of every detail, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly.  Suozzi, 10 Vet. App. at 311.  The records need 
only imply the veteran's participation (e.g., to not 
controvert the veteran's assertion that he was present when 
the events the records establish that his unit experienced 
occurred).  See Pentecost, 16 Vet. App. at 128-129.

In the event that the claimed stressor can be verified, then 
the remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if any alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether the veteran's suffers from PTSD as a result 
of the verified stressor(s).  See 38 U.S.C.A. § 
5103A(d)(1)(2).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressors that led to his PTSD.  
Such information should include the dates 
(month and year), assigned unit, 
location, and the full names of 
individuals injured or killed for each of 
the events in question.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.

2.  The RO should forward the letter from 
D. G., as well as any response from the 
veteran, to the U.S. Center for Unit 
Records Research (CURR), and/or to any 
other appropriate records depository for 
research into corroboration of the 
claimed stressors.  The CURR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide a copy of the unit history to 
which the veteran was assigned while 
stationed in Vietnam from May 1968 to 
March 1969.  The RO should also follow up 
on any additional action suggested by 
CURR.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  If 
no stressors have been verified, then the 
RO should so state in its report.

4.  If, and only if, a stressor has been 
verified, the veteran should be afforded 
a VA psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) 
found by the RO to be corroborated by the 
evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran has PTSD and, if so, 
whether any in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.  

5.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

6.  When the development requested has 
been completed, the case should again be 
adjudicated by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


